Citation Nr: 1600362	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-33 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from October 1944 to October 1947.  He also served in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is in receipt of service-connected benefits for bilateral hearing loss,  evaluated as 10 percent disabling prior to April 26, 2007, 50 percent disabling from July 20, 2011 to October 29, 2013 and 60 percent disabling from October 30, 2013; and bilateral tinnitus, evaluated as 10 percent disabling from April 26, 2007.  His combined evaluation for compensation is 20 percent from April 26, 2007 to July 19, 2011 and 60 percent from July 20, 2011.

2.  The Veteran is rendered unemployable as the result of service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary as it pertains to this claim.  

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a)(2015).
The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 

The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore, 1 Vet. App. at 359 (citing Timmerman at 442).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

In this case, the Board finds that the criteria for a TDIU have been met.  The Veteran's bilateral hearing loss and tinnitus are disabilities affecting a single body system; both disabilities involve the audiology system and the Veteran's ability to hear.  For this reason, tinnitus and bilateral hearing loss will be considered one disability under 38 C.F.R. § 4.16(a)(3).  As the Veteran has a combined disability rating of 60 percent from July 20, 2011, he meets the schedular criteria.

The Veteran believes that his hearing loss causes him to be unemployable.  In an April 2015 statement, the Veteran reported that he cannot tolerate loud noises, and he is unable to wear hearing aids.  He is also unable to hear the preacher at church or general conversations.  He reported that he has severe hearing loss and tinnitus, which renders him unemployable.  He noted that he needs to avoid working in any environment in which there is any noise which may exacerbate his hearing loss.  He noted that his hearing loss would pose a significant safety risk in any job setting involving transportation or being around heavy or moving machinery.  

In a September 2012 VA examination report, the examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  He notes that the Veteran reported having difficulty understanding general conversation, the preacher at church, television and having difficulty understanding in general.  The examiner did not find that the Veteran's tinnitus impacted his ordinary conditions of daily life.

In a March 2013 letter, a private audiologist noted that the Veteran had moderate to profound sensorineural hearing loss with poor word understanding bilaterally.  She opined that moderate to profound bilateral hearing loss and bilateral tinnitus has rendered the Veteran unemployable.  She explained that the Veteran needed to avoid working in any environment in which there was any noise which may exacerbate his hearing loss.  These limitations would prevent verbal communication face-to-face as well as by telephone, even with the use of amplification.  His condition would also pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  His service-connected hearing loss would significantly impair his employability in most job assignments with or without adaption and or amplification.  

In January 2014, the Veteran received a private audiology examination.  The examiner found that the Veteran's hearing loss impacted ordinary conditions of daily life including his ability to work.  He noted that it was very difficult for the Veteran to hear even in a conversation.  He also had sensitivity to loud sounds that had prohibited his use of hearing aids.  As a result, the Veteran struggles to hear in most daily situations.  
The Veteran's claim for TDIU noted that he was a control operator at a cement plant from 1956 to 1991.  The Veteran is a high school graduate.  It appears that the Veteran's work experience would likely require him to work in a company that would involve being around heavy machinery.  The March 2013 examiner found that his hearing loss and tinnitus would pose a safety risk in any job setting involving transportation/driving or being around heavy or moving machinery.  

There is evidence for and against the Veteran's claim that his tinnitus, alone, renders him unemployable.  The Board has resolved all doubt in the Veteran's favor and finds that the Veteran's hearing loss disability, including tinnitus, renders the Veteran's unemployable.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to a TDIU is warranted.

ORDER

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.

	

____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


